UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 24, 2010 SUNOVIA ENERGY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-53590 98-0550703 (State or other jurisdiction of incorporation) Commission File Number) (IRS Employer Identification No.) 106 Cattlemen Rd. Sarasota, Florida 34232 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code: 941-751-6800 Copies to: Stephen M. Fleming, Esq. Law Offices of Stephen M. Fleming PLLC 49 Front Street, Suite #206 Rockville Centre, New York 11570 Phone: (516) 833-5034 Fax: (516) 977-1209 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement Item3.02Unregistered Sales of Equity Securities Sunovia Energy Technologies, Inc. (the “Company”) has sold an aggregate of 58,125,000 shares of common stock for an aggregate purchase price of $1,162,500 to accredited investors.The closings occurred on the following dates: · On August 24, 2010, the Company sold 47,500,000 shares of common stock for aggregate consideration of $950,000. · On August 27, 2010, the Company sold 10,625,000 shares of common stock for aggregate consideration of $212,500. The shares of common stock were offered and sold to the investors in private placement transactions made in reliance upon exemptions from registration pursuant to Section 4(2) under the Securities Act of 1933 (the “Securities Act”) and/or Rule 506 promulgated thereunder.The investors are accredited investors as defined in Rule 501 of Regulation D promulgated under the Securities Act. The foregoing information is a summary of each of the agreements in the transactions described above, is not complete and is qualified in its entirety by reference to the full text of those agreements, each of which is attached as an exhibit to this Current Report.Readers should review those agreements for a complete understanding of the terms and conditions associated with this transaction. Item 9.01Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c) Shell company transactions. Not applicable (d) Exhibits ExhibitNumber Description Form of Subscription Agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUNOVIA ENERGY TECHNOLOGIES, INC. Date: August 30, 2010 By: /s/Mathew Veal Mathew Veal Chief Financial Officer
